DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims have necessitated the new rejections presented below.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6, “the base” should read “a base” since it is the first recitation of the “base”; in line 7, “the tip” should read “a tip” since it is the first recitation of the “tip”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the limitation within the parentheses, i.e., “(horizontal)” in the limitation “…transverse (horizontal) plane.”, is part of the claimed invention. It is suggested that the claim be amended to read either “transverse 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 18, 22-25 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (WO 2019/140493 A1).
	With respect to Claim 1, Wilson discloses an artificial teat for use as a pacifier, the teat being a single unit having a head (portion of nipple 5/105 distal of dotted/solid line on examiner-annotated figures below), a waist (see dotted/solid line added by examiner), a neck (portion of nipple proximal of dotted/solid line) and a shield (10/110), wherein the shield is connected to the neck that, in use as a pacifier, contacts the user. The head is solid (page 25, ll. 11-15). The waist has a narrowing in its width and/or depth where the neck joins the head, the waist being formed by a base of the head, which is the point at which the head is at its narrowest and the tip of the neck, which is the point at which the neck is the narrowest. The neck widens from its narrowest part toward the shield. Consider the examiner-annotated figures below, showing a waist formed by a narrowing of the width where the neck joins the head (and forming the narrowest width), and showing an alternative waist formed by a narrowing of the depth where the neck joins the head (and forming the narrowest depth), both of which meet the limitations of the claim. 

    PNG
    media_image1.png
    320
    376
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    354
    522
    media_image2.png
    Greyscale


	Regarding claim 9, the head is angled upward from a transverse, horizontal plane (see P1 in fig. 6, which projects generally upward relative to a transverse, horizontal plane according to page 14, lines 35-36; see alternatively upper convex surface 128 that is angled upward: fig. 13). 
	Regarding claim 12, the head includes a convex upper surface (28/128) and/or the head includes a concave lower surface. It is noted that the prior art need not meet the limitation following “and/or” since the phrase “and/or” is considered to cover “or”.
	Regarding claim 18, the shield includes one or more vent holes (114). It is noted that the prior art need not meet the limitation following “and/or” as currently claimed. 
	Regarding claim 22, the shield includes a grip (13; see fig. 9) on a face opposite the teat.
	Regarding claim 23, see hole (15) in grip (13).
Regarding claims 24, 25, 27 and 28, the claims are drawn to an apparatus, not its method of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Because the prior art of pacifier of Wilson is capable of being used by an infant who is healthy or has abnormal or disrupted cranial rhythmic impulses, and is between the ages of between newborn up to about 2 years, to treat or soothe the infant by providing something for the infant to suck on, it meets this recitation of intended use. 
Claims 1, 4, 7, 12, 18, 22-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schofield (US 2010/0312276). 
With respect to Claim 1, Schofield discloses an artificial teat for use as a pacifier, the teat being a single unit having a head (bulbous, distal-most portion of 131), a waist (see dotted line on examiner-annotated figure below), a neck (portion of 131 proximal of dotted line) and a shield (132), wherein the shield is connected to the neck that, in use as a pacifier, contacts the user (see fig. 13a-f). The head is solid ([0089]). The waist has a narrowing in its width and/or depth where the neck joins the head, the waist being formed by a base of the head, which is the point at which the head is at its narrowest and the tip of the neck, which is the point at which the neck is the narrowest. The neck widens from its narrowest part toward the shield. See the examiner annotated reproduction of fig. 13e below, on which the examiner has labelled the location of the waist with a dotted line.

    PNG
    media_image3.png
    400
    488
    media_image3.png
    Greyscale

Regarding claim 4, the neck includes a cavity (defined by ring 139 of baglet 129; [0089]; see fig. 13a), and wherein the neck and head are flexible relative to each other (due to the flexible material – silicone rubber having shore hardness of 30; [0089], [0095]). 
	Regarding claim 7, the head has a Shore A hardness for medical grade silicone rubber of 30 ([0089]), which falls within the claimed range, noting that the limitation following “optionally” is optional and the prior art need not meet this optional limitation in order to meet the limitations of the claim. 	
Regarding claim 12, the head includes a convex upper surface. It is noted that the prior art need not meet the limitation following “and/or” as currently claimed, since the phrase “and/or” is considered to cover “or”.
Regarding claim 18, the shield (132) includes one or more vent holes (see fig. 13a). It is noted that the prior art need not meet the limitation following “and/or” as currently claimed, since the phrase “and/or” is considered to cover “or”.
	Regarding claims 22 and 23, the shield includes a grip (141; fig. 13a) on a face opposite the teat. The grip includes a recess as understood in view of fig. 13a and 13e.
Regarding claims 24, 25, 27 and 28, the claims are drawn to an apparatus, not its method of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Because the prior art of pacifier of Schofield is capable of being used by an infant who is healthy or has abnormal or disrupted cranial rhythmic impulses, and is between the ages of between newborn up to about 2 years, to treat or soothe the infant by providing something for the infant to suck on, it meets this recitation of intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson. Wilson discloses the invention substantially as stated above including a neck, but does not expressly disclose that the neck has a length that is less than about 30 % of the total length of the teat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Wilson to have a length that is less than 30% of the total length of the teat since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device “ Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the teat of Wilson has a neck with a length sufficient to provide a region about which the teat is supported by the infant’s lips and tongue when the infant closes his/her mouth (page 18, lines 1-9 and page 22, ll. 34-page 23, line 10). Further, applicant places no criticality on the range claimed, indicating simply that the neck “while the length of the neck, from where the teat extends from a face shield towards the head or tip of the teat, will depend on the age and size of the user, the length is ideally less than 30%, for example between 20% to 30% of the total length of the teat” (see [0023] of US 2021/0000695). 

Claim(s) 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield. Schofield discloses the invention substantially as stated above including a neck, but does not expressly disclose that the neck has a length that is less than about 30 % of the total length of the teat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Schofield to have a length that is less than 30% of the total length of the teat since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device “ Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the teat of Schofield has a neck with a length sufficient to provide a thin region about which the teat is supported by the infant’s lips when the infant closes his/her mouth. Further, applicant places no criticality on the range claimed, indicating simply that the neck “while the length of the neck, from where the teat extends from a face shield towards the head or tip of the teat, will depend on the age and size of the user, the length is ideally less than 30%, for example between 20% to 30% of the total length of the teat” (see [0023] of US 2021/0000695). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Visher et al. US PG Pub [2010/0308002].
Wilson discloses that the head is made of a medical grade silicone rubber (i.e., silicone rubber suitable for infant sucking) but does expressly disclose discloses wherein the head has a Shore hardness for medical grade silicone rubber of between about 10 and 30, or optionally the head has a Shore hardness for medical grade silicone rubber of between about 18 and 25.
Within the same field of teat, Visher teaches: wherein the head has a Shore hardness for medical grade silicone rubber (…first component is preferably silicone, in particular liquid silicone or solid silicone rubber, [0019]) of between about 10 and 30, or optionally the head has a Shore hardness for medical grade silicone rubber of between about 18 and 25 (See figure 1, parent material 100, The hardness of the parent material is preferably from 15 to 50 Shore A, preferably 20 Shore A, [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the silicone of Wilson to have a shore hardness of between about 10 and 30 as taught by Visher for the purpose of providing the head with a suitable material for sucking and chewing for babies and small children…in particular a suction nipple for a bottle, a teat, a drinking spout, or a teething ring or any other article for chewing, [0021]. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Griffin (US 5,108,686). Wilson discloses the invention substantially as stated above with respect to claim 1, but fails to expressly disclose the use of natural latex or PET for construction of the teat.  Griffin discloses that is known to construct the nipple of a pacifier from natural latex (col. 3, ll. 45-50; fig. 12). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Wilson to construct the teat from natural latex in view of Griffin, which teaches such a material as suitable for the intended use of a pacifier nipple, and it has been held to be within the general level of skill of a worker in the art to select a known material based on its suitability for an intended use as a matter of obvious design choice (In re Leshin, USPQ 416). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of Griffin (US 5,108,686). Schofield discloses the invention substantially as stated above with respect to claim 1, but fails to expressly disclose the use of natural latex or PET for construction of the teat.  Griffin discloses that is known to construct the nipple of a pacifier from natural latex (col. 3, ll. 45-50; fig. 12). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Schofield  to construct the teat from natural latex in view of Griffin, which teaches such a material as suitable for the intended use of a pacifier nipple, and it has been held to be within the general level of skill of a worker in the art to select a known material based on its suitability for an intended use as a matter of obvious design choice (In re Leshin, USPQ 416). 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Rohrig (US 2004/0059381). Wilson discloses an artificial teat according to claim 1, but is silent on the width or length of the head.
Within the same field of artificial teats, Rohrig teaches that the head (i.e., widest distal portion of nipple, similar to the prior art of Wilson) of the teat may have a width of between 10 and 20 mm ([0017]) in order to be suitably sized for an infant’s mouth.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the head of Wilson to have a width between 15 and 20 mm as taught by Rohrig (noting that the range of 10-20mm disclosed by Rohrig encompasses the entire claimed range) in view of Rohrig’s teaching that such a size is suitable for the head of a pacifier, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of Rohrig (US 2004/0059381). Schofield discloses an artificial teat according to claim 1, but is silent on the width or length of the head.
Within the same field of artificial teats, Rohrig teaches that the head (i.e., widest distal portion of nipple, similar to the prior art of Wilson) of the teat may have a width of between 10 and 20 mm ([0017]) in order to be suitably sized for an infant’s mouth.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the head of Schofield o have a width between 15 and 20 mm as taught by Rohrig (noting that the range of 10-20mm disclosed by Rohrig encompasses the entire claimed range) in view of Rohrig’s teaching that such a size is suitable for the head of a pacifier, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Bawa (US 2017/0151131).
Regarding claims 15 and 20, Wilson discloses the invention substantially as stated above except for a textured surface on the teat.
Within the same field of artificial teats, Bawa teaches: wherein the shield includes a textured surface on the face that, in use, contacts a user, and/or wherein the textured surface includes a micro-texture (See Figure 2, guard portion 16, pacifying cleaning device 10 is comprised, generally, of an elongated and rounded nipple portion 12 attached to a guard portion 16, a raised lip displace 22 located atop the guard portion 16 and located about the base of the nipple portion 12, and a set of bristles, represented herein as 14, for clarity, protruding from the lip displacer 22, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surface of the shield of Wilson to have a textured surface as taught by Bawa for the purpose of the bristles moving against the teeth, and gums, brought about by the sucking motions of the infant, serves to clean the teeth and gums, removing contaminants that can help cause infection and help prevent cavities and infections, [Bawa, 0020]. Regarding claim 15, it is noted that the shield is claimed as part of the teat (claim 1: “… the teat being a single unit having a head, a waist, a neck, and a shield”). Thus, the teat has a textured surface, in particular on the shield of the teat.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield in view of Bawa (US 2017/0151131).
Regarding claims 15 and 20, Schofield discloses the invention substantially as stated above except for a textured surface on the teat.
Within the same field of artificial teats, Bawa teaches: wherein the shield includes a textured surface on the face that, in use, contacts a user, and/or wherein the textured surface includes a micro-texture (See Figure 2, guard portion 16, pacifying cleaning device 10 is comprised, generally, of an elongated and rounded nipple portion 12 attached to a guard portion 16, a raised lip displace 22 located atop the guard portion 16 and located about the base of the nipple portion 12, and a set of bristles, represented herein as 14, for clarity, protruding from the lip displacer 22, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the surface of the shield of Schofield to have a textured surface as taught by Bawa for the purpose of the bristles moving against the teeth, and gums, brought about by the sucking motions of the infant, serves to clean the teeth and gums, removing contaminants that can help cause infection and help prevent cavities and infections, [Bawa, 0020]. Regarding claim 15, it is noted that the shield is claimed as part of the teat (claim 1: “… the teat being a single unit having a head, a waist, a neck, and a shield”). Thus, the teat has a textured surface, in particular on the shield of the teat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KSH 11/14/2022
/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771